Citation Nr: 0434286	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-26 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation for hiatal hernia and duodenitis, with history of 
peptic ulcer disease, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The veteran's hiatal hernia and duodenitis, with history of 
peptic ulcer disease, is productive of a disability picture 
which more nearly approximates persistently recurrent 
epigastric distress with dysphagia, pyrosis, epigastric pain, 
chest pain, severe heartburn, and reflux and regurgitation.


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation (but no 
higher) for hiatal hernia and duodenitis, with history of 
peptic ulcer disease, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, 
Diagnostic Codes 7305, 7346 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the January June 2003 and January 
2004 rating decisions, the July 2003 statement of the case, 
and the January 2004 supplemental statement of the case 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in December 2002 and November 2003 letters, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the December 2002 
VCAA letter was sent to the appellant prior to the June 2003 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the December 2002 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The veteran has been afforded 
several VA examinations during the course of this appeal.  
Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected hiatal hernia and 
duodenitis, with history of peptic ulcer disease, warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Under Diagnostic Code 7346, a 60 percent evaluation requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of a considerable impairment of 
health.  A 10 percent evaluation is warranted for two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

A severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  Moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is evaluated as 40 percent 
disabling.  Moderate duodenal ulcer, with recurrent episodes 
of severe symptoms 2 or 3 times a year averaging 10 days in 
duration, or with continuous moderate manifestations warrants 
a 20 percent rating.  Mild impairment, with recurring 
symptoms once or twice yearly warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.114, Code 7305.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In October 2002, the veteran requested service connection for 
a hiatal hernia and duodenitis with evidence of old peptic 
ulcer disease.  

In support of his claim, the veteran submitted an October 
2002 letter from his private physician, J. W., M.D.  Dr. W. 
indicated that a review of the veteran's service medical 
records revealed treatment for gastroenteritis, upset stomach 
and diarrhea with blood, epigastric distress, and epigastric 
distress treated with Maalox.  He further noted that there 
was a diagnosis of possible peptic ulcer disease.  He also 
observed that the veteran had presently been diagnosed with a 
sliding hiatal hernia and mild deformity of the duodenal bulb 
and thickened duodenal mucosal folds suggestive of duodenitis 
and evidence of old peptic ulcer disease.  He stated that it 
was his opinion that the present sliding hiatal hernia and 
duodenitis with evidence of old peptic ulcer disease was as 
least as likely as not to be related to the symptoms shown in 
the service medical records.  

In February 2003, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
was initially treated with Tagament and now took Nexium.  
Physical examination revealed no dysphagia.  The veteran also 
noted having no pyrosis, epigastric or other pain, including 
substernal or arm pain as long as he took his Nexium.  There 
was also no evidence of hematemesis or melena.  Reflux or 
regurgitation had also not been present since Nexium was 
initiated.  The veteran stated that he occasionally had 
nausea if his reflux symptoms returned.  His general state of 
health was reported as good and his weight was found to be 
stable.  A diagnosis of chronic esophageal reflux disorder, 
well controlled with proton pump inhibitor, minimal residual, 
was rendered.  

In a June 2003 rating determination, the RO granted service 
connection for hiatal hernia and duodenitis with history of 
peptic ulcer disease and assigned a noncompensable disability 
evaluation.  

In his July 2003 notice of disagreement, the veteran stated 
that he had epigastric distress, dysphagia, pyrosis, 
regurgitation, and substernal or arm or shoulder pain.  He 
also indicated that he had constant heartburn, difficulty 
swallowing, reflux waking him from a sleep two or more times 
per week, and substernal, arm, and shoulder pain.  He further 
noted that he was on constant medication.  

In his August 2003 substantive appeal, the veteran reported 
that he never told the VA examiner that his condition was 
controlled now that he took Nexium.  He noted that although 
Nexium improved his gastric symptoms, he continued to have 
daily problems with heartburn and reflux.  He stated that he 
woke up with reflux at least three times per week even with 
the prescribed medication.  He also reported having 
substernal pain at least four times per week.  He further 
indicated that he had trouble swallowing every meal unless it 
was soup.  The veteran noted that the VA physician never 
asked him how often he had epigastric distress with 
difficulty swallowing, heartburn, and reflux, accompanied 
with substernal or arm or shoulder pain.  He stated that had 
he been asked these questions he would have answered them the 
way he was answering them now.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of an April 2002 private 
hospitalization, the veteran reported having abdominal pain, 
nausea, and vomiting.  

In December 2003, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having no vomiting.  He further stated that he had 
had no hematemesis or melena since 1968.  The veteran 
indicated that he took Nexium once a day with good results 
but stated that he had dyspepsia and regurgitation several 
times per week.  The veteran had nausea prior to meals which 
was relieved with meals.  He noted having had alternating 
constipation and diarrhea over the past several years.  The 
veteran indicated that he had nausea but no vomiting.  

Physical examination revealed no evidence of ulcer disease, 
weight loss, signs of anemia, or pain or tenderness.  

In an addendum received later that month, the veteran was 
noted to have dysphagia with solids, especially meat.  This 
occurred several times per month and he had to drink more 
liquid to make the solids go down.  The veteran had never had 
dysphagia with liquids.  He noted having pyrosis and 
epigastric pain two to three times per week.  The veteran 
also reported having chest pain two to three times per week, 
with the episodes lasting several hours.  He further stated 
that he had severe heartburn, with the heartburn waking him 
up at night, causing him to take baking soda.  The veteran 
had reflux and regurgitation nocturnally two to three times 
per week.  He often felt nauseated but never vomited.  His 
general state of health was noted to be very good with no 
obvious deficits or signs of anemia.  The veteran was well 
developed and had no weight loss or gain.  His swallowing 
mechanism was found to be normal.  

In a January 2004 rating determination, the RO increased the 
veteran's disability evaluation for his hiatal hernia and 
duodenitis with history of peptic ulcer disease from 
noncompensable to 10 percent disabling, and assigned an 
effective date of December 22, 2003, which was the date of 
his VA examination.  

The Board notes that while not all the criteria for a 30 
percent evaluation have not been met under DC 7346, the 
veteran has reported on numerous occasions, including in his 
July 2003 notice of disagreement and his August 2003 
substantive appeal, that he continued to have daily problems 
with heartburn and reflux, waking up with reflux at least 
three times per week even with the prescribed medication, 
that he had substernal pain at least four times per week, and 
that he had trouble swallowing with every meal unless it was 
soup.  Moreover, at the time of the most recent VA 
examination, the VA examiner reported that the veteran had 
dysphagia with solids, especially meat; that he had pyrosis 
and epigastric pain two to three times per week; chest pain 
two to three times per week, with episodes lasting several 
hours; severe heartburn, with the heartburn waking him up at 
night; and reflux and regurgitation nocturnally two to three 
times per week.  The Board does observe that the veteran's 
health has been reported as good at the time of each 
examination.  However, it has been shown that the veteran 
meets all the other criteria necessary for a 30 percent 
evaluation.  The Board believes the reported disability 
picture more nearly approximates one of persistently 
recurrent epigastric distress so as to meet the criteria for 
a 30 percent rating.  38 C.F.R. § 4.7.  Resolving all 
reasonable doubt in the veteran's favor, the Board further 
finds that the 30 percent rating should be effective during 
the entire period covered by the appeal; that is, from 
October 28, 2002.

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 30 percent at any time 
covered by the appeal.  A 60 percent evaluation under 7346, 
the next higher evaluation, would not be warranted as the 
veteran has not been shown to have material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  An 
increased evaluation under DC 7305 would also not be 
warranted as the veteran has not been shown to have 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 30 percent evaluation for hiatal hernia and duodenitis, 
with history of peptic ulcer disease, is warranted from 
October 28, 2002.  To this extent, the appeal is granted, 
subject to regulations governing monetary benefits.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



